PD-0319-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 6/17/2015 4:05:27 PM
                                                                              Accepted 6/19/2015 11:43:30 AM
                                 LAURA KNIGHT                                                  ABEL A£°f™
                                     219 DOLAN ST.
                                EL PASO, TEXAS 79905

                               Telephone Number (915) 471-7498
                         E-Mail Address: Salomelknight3714(ajatt.net


                                       June 17, 2015
                                                                          FILED IN
                                                                 COURT OF CRIMINAL APPEALS

Clerk of the Court                                                         June 19,2015
The Texas Court of Criminal Appeals
209 West 14th St. Suite 106                                            »nr, aooota o, mi/
Austin, Texas 78701                                                    ABEL AC0STA- CLERK
Re:    3rd Request for Extension of Time to file Appellant Brief

       PRD Number 0319-15


       LAURA KNIGHT
       Appellant
       v.

       THE STATE OF TEXAS
       Appellee

       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW of the
       EIGHTH COURT OF APPEALS JUDGMENT in No. 08-12-00355-CR
       Affirming conviction in Cause No. 20090D02461 from the
       346th Judicial District Court of El Paso County, Texas

Dear Sir:

My name is Laura Knight and I am attempting to file a "pro-se" appeal for discretionary
review in your court.

I called your court clerk two days ago, Mr. Mark Adams, to request a 3rd extension of
time as to the due date for filing an appellant's brief. I am informed that I can write to
your court as to my request.

1am not an attorney and I do not have the funds to hire an attorney. I just received notice
from the El Paso District Clerk as to the my trial exhibits and 1am being told that if my
exhibits are not all there then 1have to returnto the 346th DistrictCourt as to getting my
trial exhibits. My appellate briefis due June 29, 2015 and I need time to make sure that
my Court Record and Exhibits are complete for your court's review and acceptance.
For the foregoing reason I am not finish with my brief. I need more time to finish my
brief and submit the same to your court. I am doing the best with what resources I have.
I am asking for an extension to meet my obligations with your appellate requirements.

Bythis letter 1request an extension of at least 30 days to file my appellant's brief.

I wantan opportunity to pursue an appeal with yourcourt and I cannot do so on the time
schedule that I am being squeezed in collectingmy evidence and transcript.

Respectfully,




Laura Knight